
 
Exhibit 10.1
Financial Advisory and Investment Banking Agreement

 
[acplogo.jpg]






 
May 5, 2008

Mr. Robert G. Oberosler
Chairman & Chief Executive Officer
Theater Xtreme Entertainment Group, Inc.
250 Corporate Blvd.
Suite E
Newark, DE 19702


Re.:           Financial Advisory and Investment Banking Agreement


Dear Mr. Oberosler:


American Capital Partners, LLC (“American”) is pleased to propose to Theater
Xtreme Entertainment Group, Inc., a Florida corporation (the “Company”) this
Financial Advisory and Investment Banking Agreement (“Agreement”).  This
Agreement provides for American to act as a non – exclusive financial and
investment banking advisor (“Advisor”) on matters related to investment banking
and corporate financing activities involving the Company.


It is expressly understood by the parties hereto that this Agreement is based
upon American’s discussions with the Company, financial materials provide by the
Company and various representations made to American by the Company, its
principals, its present and proposed business activities, as well as, its
operations and financial conditions.


The following sets forth our understanding with respect to American providing
financial advisory services for the Company.


1.           For a period of twelve (12) months from the date of this agreement,
to be extended by mutual consent, American Capital will render financial
consulting and investment banking – related services to the Company on a non –
exclusive basis as such services shall be required, services shall be reasonable
within the criteria of industry standards for non – exclusive advisory services
which shall include the following:


(a)           to advise and assist in matters pertaining to the financial
matters and requirements of the Company and to assist, as and when required, in
formulating plans and methods of financing, including, but not limited to:
equity and debt financing, mergers and acquisitions, divestiture and
restructuring possibilities; and
 

--------------------------------------------------------------------------------


 
(b)           should the Company determine to pursue and complete any financing
American Capital shall have the right of first refusal to participate as
placement agent or other similar role or capacity.  A separate agreement for the
services mentioned in this paragraph (1 (b)) shall be negotiated and finalized;
and


(c)           corporate public relations, as may be requested or advisable,
services may include, but not limited to, introducing the Company to various
institutional investors, holding public seminars and presentations and exposing
the Company to various media sources.


2.           Services requiring travel or an expenditure of consecutive days,
shall be requested by the Company in writing and upon not less than three
business days notice, unless such notice is waived by American. Such notice
shall be to the address specified above or to such other place designated in
writing.


3.           For American Capital’s services to be performed hereunder, and for
American Capital’s continued availability to perform such services, the Company
will pay American Capital three hundred fifty thousand (350,000) shares of
common stock in the Company, restrictions if any will last no longer then 12
months from the date of issuance, which shall be granted as of the date of this
agreement. Any shares will have “piggy-back” registration rights for any
registration statement filed by the company within the next 12 months.
Securities received from the Company may be assigned in whole or in part during
such period to any officers, directors, affiliates, or employees of American.
For monthly services we shall receive a fee of $5,000 per month, which fee shall
be paid to us as follows: (i) $5,000 upon execution of this Agreement; and (ii)
the balance of $5,000 upon the first of each month thereafter for the duration
of this Agreement.


4.           The Company acknowledges that all opinions and advice (written or
oral) to be given by American Capital to the Company in connec­tion with
American Capital's engagement hereunder are intended solely for the benefit and
use of the Company, they are not intended to be relied upon by any person or
entity other than the Company, and no such opinion or advice shall be used for
any other purpose or reproduced, disseminated, quoted or referred to at any
time, in any manner or for any purpose, nor may the Company make any public
references to American Capital, or use American Capital's name in any annual
reports or any other reports or releases of the Company without American
Capital's prior written consent or as may be required by law.


5.           The parties expressly acknowledge and agree that, regardless of
whether a transaction is consummated, the Company shall be responsible for, and
shall pay all reasonable expenses incurred in connection with this Agreement,
including American’s reasonable out – of – pocket expenses.  American shall
receive the Company’s written consent prior to incurring expenses in excess of
five hundred dollars ($500.00).  The reimbursement shall survive the expiration
or termination of this agreement if expenses were incurred during the term.
 

--------------------------------------------------------------------------------


 
6.           The Company acknowledges that American Capital and its affiliates
are in the business of providing financial services and consulting advice to
others.  Nothing herein contained shall be construed to limit or restrict
American Capital in conducting such business with respect to others, or in
rendering such advice to others, except that American Capital will not provide
services to others when such services may materially and adversely affect the
Company.


7.           This Agreement has been duly approved by the Company’s Board of
Directors, and that the Company has warranted that this Agreement does not
conflict with, and will not result in the default or material breach and other
agreement to which the Company is a party or by which it is bound.


8.           American Capital shall have no authority to bind the Company to any
contract or commitment, inasmuch as American Capital’s services hereunder are
advisory in nature.


9.           The Company recognizes and confirms that, in advising the Company
and in fulfilling its engagement hereunder, American Capital will use and rely
on data, material and other information furnished to American Capital by the
Company.  The Company acknowledges and agrees that in performing its services
under this engagement that unless a facial review of such data, material or
other information supplied by the Company would reveal a material inaccuracy
contained therein, American Capital may rely upon same, without independently
verifying the accuracy, completeness or veracity of same.


American Capital will maintain in confidence all proprietary, non-published
information obtained by American Capital with respect to the Company during the
course of the performance of American Capital’s services hereunder and American
Capital shall not use any of the same for its own benefit or disclose any of the
same to any third party, without the Company’s prior written consent, both
during and after the term of this Agreement.


10.           The Company agrees to indemnify and hold harmless American, its
parents, subsidiaries, affiliates, divisions, and predecessors and their
respective past and present directors, officers, employees, attorneys and
agents, and each of their respective successors, assigns, administrators and
attorneys from all losses, claims, damages, liabilities and expenses (including
attorney's fees and expenses) incurred by them in connection with the Company's
performance under this Agreement, other than as a result of American's gross
negligence, bad faith or misrepresentation. American agrees to indemnify and
hold harmless the Company, its parents, subsidiaries, affiliates, divisions, and
predecessors and their respective past and present directors, officers,
employees, attorneys and agents, and each of their respective successors,
assigns, administrators and attorneys from all losses, claims, damages,
liabilities and expenses (including attorney's fees and expenses) incurred by
them in connection with American's performance under this Agreement, other than
as a result of the Company's gross negligence, bad faith or misrepresentation.
 

--------------------------------------------------------------------------------


 
11.           This Agreement shall not be assignable by either party without the
other party's prior written consent.


12.           This Agreement shall be binding upon, and shall inure to the
benefit of the Company’s and American Capital’s respective successors and
permitted assigns.


13.           The foregoing represents the sole and entire agreement between the
parties with respect to the subject matter hereof and supersedes any prior
agreements with respect thereto.  This Agreement may not be modified, amended or
waived except by a written instrument signed by the party to be charged.


14.           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of laws of such State.


15.           This Agreement can be terminated by either party with thirty (30)
days written notice after the initial ninety (90) days has elapsed.
Please signify your agreement to the foregoing by signing and returning to us
the enclosed copy of this Agreement which will thereupon constitute an agreement
between us.





 
Very truly yours,
         
AMERICAN CAPITAL PARTNERS, LLC
         
By:  /s/ Anthony M. Gardini
 
Anthony M. Gardini
 
Chief Executive Officer







Agreed and Consented to:
Theater Xtreme Entertainment Group, Inc.


By       /s/Robert G. Oberosler
           Robert G. Oberosler
   Chief Executive Officer
.



 

--------------------------------------------------------------------------------
